department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi tl-n-2773-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel natural_resources cc lm nr dal associate area_counsel financial services healthcare cc lm fsh brk from associate chief_counsel passthroughs and special industries cc psi subject partnership transactions involving preferred_stock previously acquired in lease_stripping transactions this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-2773-00 legend year year year year year year 6_month month month d1 d2 d3 d4 d5 promoter a b c d e f tl-n-2773-00 g h i j k l m n o p q r s t individual a individual b individual c individual d individual e individual f individual g tl-n-2773-00 bank a bank b bank c company a company b country a country b country c p1 p2 gp prs dollar_figuren1 dollar_figuren2 n3 dollar_figuren4 dollar_figuren5 dollar_figuren6 dollar_figuren7 dollar_figuren8 dollar_figuren9 dollar_figuren10 tl-n-2773-00 dollar_figuren11 p1 p2 issue sec_1 whether the basis of the preferred_stock may be challenged because the underlying lease_stripping transactions lacked economic_substance whether sec_351 applies to the exchanges in which company a received the preferred_stock whether company a improperly computed its bases in the preferred_stock under subchapter_c whether the transactions lack economic_substance and should be recharacterized under the sham_transaction doctrine whether the losses reported by p2 from its disposition of the preferred_stock may be challenged under sec_1_701-2 the partnership anti-abuse regulation whether sec_482 applies to the transactions whether a partnership proceeding is the appropriate forum for challenging the partnerships’ inside_basis in the preferred_stock the partners’ outside bases in their interests in the partnerships under audit and the allocation of partnership losses under sec_482 whether the service is precluded from challenging the partnerships’ inside_basis in the preferred_stock and the partners’ outside bases in their interests in the partnerships under audit if the partner who contributed preferred_stock in the year under examination acquired such stock in a year for which the applicable_period of limitations has or may have expired whether it is appropriate to raise specified penalties as part of the tefra partnership proceedings for year conclusion sec_1 the basis of the preferred_stock may be challenged because the underlying lease_stripping transactions lacked economic_substance tl-n-2773-00 sec_351 does not apply to the exchanges in which company a received the preferred_stock company a improperly computed its bases in the preferred_stock under subchapter_c the transactions lacked economic_substance and should be recharacterized under the sham_transaction doctrine the service may apply sec_1_701-2 to challenge the losses reported by p2 from its disposition of the preferred_stock sec_482 applies to the transactions a partnership proceeding is the appropriate forum for challenging the partnerships’ inside_basis in the preferred_stock the partners’ outside bases in their interests in the partnerships under audit and allocation of the partnership losses under sec_482 the service is not bound by reporting for prior tax years absent a tefra judicial proceeding for the prior years it is appropriate to raise specified penalties as part of the tefra partnership proceedings for year facts lease_stripping transactions during year year and year promoter arranged seven lease_stripping transactions see notice_95_53 1995_2_cb_334 describing lease_stripping transactions and stating the service’s intention to challenge the tax benefits arising from them promoter engaged in four a lease_stripping transactions one b lease_stripping transaction one combined a and b lease_stripping transaction and one c lease_stripping transaction six of the lease_stripping transactions were executed using company a and one of the lease_stripping transactions was executed using company b company a was a country a limited life company managed in country b and treated as a partnership for u s federal tax purposes company a was formed by tl-n-2773-00 individual a individual b and individual c with the intent of acquiring interests in leased property and transferring those interests to other investors individual a was the wife of individual d an attorney whose firm provided a legal opinion to company a with respect to the lease_stripping individual d also served as the power_of_attorney for company a company a was formed with dollar_figuren1 company a had no employees and no fixed assets the directors did not receive any compensation other than dividends company a was liable for rent expense in the event that promoter was not able to locate an investors to acquire the company a lease interests therefore individuals a b and c signed agreements pledging to contribute additional cash if it became necessary for company a to pay rent expense in addition individual e the managing director of promoter individually made a commitment to loan additional cash to company a for rent payments if the lease interests were not assumed by an investor however individuals a b and c were never required to contribute additional capital nor did company a receive loans from either individual e or promoter in order to complete the leasing transactions in the a transactions company a leased a from d a subsidiary of e d had already leased the a to end users u s limited_partnerships f g h i and j the u s partnerships then subleased the a from company a subject_to the end user leases the u s partnerships prepaid to company a a substantial portion of the rents due under the subleases the u s partnerships borrowed the funds used to prepay the rents to company a from bank c the loan terms were negotiated between promoter and bank c the bank c office loaned the funds through s a subsidiary located in country c and held the funds in accounts at t d guaranteed the loans company a invested the prepaid rents in u s treasury securities bank c guaranteed a portion of the rent company a was obligated to pay d and took a security_interest in the u s treasury securities that company a purchased with the prepaid rents the deposit agreements setting up the t accounts stated that t was to disburse the proceeds to d as rent from company a semiannually during the lease period d on behalf of the u s partnerships made payments on the loan from amounts it received as rent from the t accounts promoter then marketed company a’s leasehold positions to major u s_corporations in purported sec_351 transactions company a purported to contribute its leasehold positions to l m n and o subsidiaries of major u s_corporations in exchange for preferred_stock while the respective parent corporations hereinafter transferee shareholder or shareholders of corporations l m n and o purported to contribute property in exchange for common_stock in l m n and o the respective parent corporations included corporations l m n and o in their consolidated_return group accordingly in the context of each purported sec_351 transaction company a purported to contribute the treasury securities together with its obligation to make the lease payments and its right to re-lease the a tl-n-2773-00 following the termination of each end user’s lease the preferred_stock required dividend payments at a rate of between p1 and p2 of its par_value in the b transactions bank a and bank b each purchased b and leased the b to company a company a then subleased the b to k or a k subsidiary k or one of its subsidiaries then prepaid to company a substantial portion of the rents due under the sublease company a then deposited most of the prepayments into banks and pledged the deposits as security for the lease payments due to the banks that owned the b promoter then marketed company a’s leasehold position to major u s_corporations in purported sec_351 transactions company a purported to contribute its leasehold positions to m and n subsidiaries of major u s_corporations in exchange for preferred_stock while the respective parents of m and n purported to contribute property in exchange for common_stock the respective parent corporations included corporations m and n in their consolidated_return group the leasehold positions included the cash company a had received from the rent prepayments together with company a’s obligation to pay rent to either bank a or bank b in the c transaction company b a country a limited life company leased c from one party and then subleased the c to another party the sublessee prepaid a substantial portion of the rents due under the sublease to company b in a purported sec_351 transaction company b contributed its leasehold position to p a subsidiary of a major u s_corporation in exchange for preferred_stock the owners of company b were individual a individual b individual c and a fourth individual partnership transactions p2 was a partnership p1 was a member of a tiered group of partnerships the tiered group through which the profits and losses from p2 flowed gp was the general_partner in p1 all of the investments of the tiered group were held in p2 and all activity of the tiered group was conducted in p2 p1 was the investment vehicle for u s investors in the tiered group the typical investors in p1 were p1 usually required a partner to invest a minimum of dollar_figuren2 company a provided financial statements to p1 which showed that company a’s total assets were significantly less than dollar_figuren2 prs was one of several investment vehicles for investors in the tiered group gp was the entity that managed the tiered group for fees and was owned by n3 individual partners and trusts and other entities related to them individual f was a principal in the tiered_structure and was involved in the tax planning of the tiered_structure individual g an attorney and cpa was gp’s newly hired director of taxes and tax counsel tl-n-2773-00 in month of year individual g learned of the preferred_stock held by company a from promoter and the potential tax benefits that could be claimed by selling the preferred_stock at a loss promoter and gp signed a retainer agreement under which promoter would receive dollar_figuren4 per month for one year the agreement allowed promoter to present additional proposals to gp for which separate success fees would be paid to promoter if the transactions were completed in the course of their discussions promoter was also allowed to make an investment in gp in month of year individual g claims to have relied on tax opinions rendered by q and r however individual g knew that the service had issued a notice stating that it intended to challenge lease_stripping transactions such as those from which the preferred_stock was derived individual g knew that q had served as counsel on the underlying lease_stripping transactions p2 has declined to disclose to the service the tax opinion it received from q and r the preferred_stock that gp was interested in acquiring had been pledged as security for an earlier loan to company a in order to remove the existing lien on the stock individual f arranged for lender a country b partnership affiliated with p1 to lend funds to company a on d1 on the same day company a contributed its stock in l and n as well as the excess of the loan proceeds over the existing debt on the stock to p1 in exchange for a partnership_interest first partnership_interest and p1 transferred the stock to p2 company a transferred the first partnership_interest to lender as security for the loan the parties also entered into an agreement put agreement which granted company a certain rights to cause gp to purchase company a’s interest in p1 put options the first put option which cost dollar_figuren5 was allowed company a to sell the first partnership_interest for its net asset value on the exercise date the second put option which cost dollar_figuren6 allowed company a to sell the first partnership_interest in p1 on d4 for the amount of its capital_account on d1 although according to p1 there was no agreement requiring company a to dispose_of the first partnership_interest company a stated in its minutes that it intended to sell the first partnership_interest pursuant to the put options at the same time the owners of company a wanted to have the ability to invest in p1 in the event that company a exercised a put option at a time when the fund was closed to new investors accordingly as part of the transaction the owners of company a were given the opportunity to invest as individuals in prs one of the investment vehicles for investors in the tiered group individuals a b and c were allowed to invest in month of year or year a minimum of dollar_figuren7 each up to a combined maximum of dollar_figuren8 thus individuals a b and c would be able to continue their investments in gp after company a exercised a put option thereby selling the first partnership_interest to gp tl-n-2773-00 on d2 company a contributed its stock in m and o to p1 in exchange for a partnership_interest second partnership_interest and p1 contributed the stock to p2 on d3 company b contributed its stock in p to p1 in exchange for a partnership_interest third partnership_interest and p1 contributed the stock to p2 the second and third partnership interests were both the subject of put options issued by gp that were later exercised by company a and company b respectively as a result of the transactions occurring on d1 d2 and d3 p2 became the owner of preferred_stock in l m n o and p the subsidiaries p2 claimed to have a transferred_basis in all of the preferred_stock of dollar_figuren9 the fair_market_value of all of the preferred_stock was dollar_figuren10 thus the basis that p2 claimed to have in the preferred_stock far exceeded the stock’s value on d4 company a sold the first partnership_interest to gp under the put agreement company a used part of the sale proceeds to repay the loan from lender p1 did not have a sec_754 election in effect at the time of the transfer on d5 in year p2 sold a portion of the preferred_stock that p1 had received on d1 to an outside party p2 reported a dollar_figuren11 capital_loss from the sale allegedly consistent with sec_1_704-3 the loss was allocated to gp as the transferee- owner of the first partnership_interest originally held by company a the claimed losses were used to offset part of the gains that were allocated to p1 from p2's activities law and analysis the preferred_stock that was sold on d5 was acquired by company a in lease_stripping transactions occurring in prior years therefore it is necessary to apply the relevant law to these lease_stripping transactions in order to ascertain company a’s basis in that stock in each of the lease_stripping transactions engaged in by company a it could be argued that as a result of the income strips the leased property was bifurcated into two distinct property interests - a term of years interest corresponding to the lease_term for which rent was prepaid and a remainder_interest corresponding to any interest retained by company a in the leased property following the expiration of the lease_term under this potential argument only the interest corresponding to the remainder_interest would be transferred in exchange for stock and only a portion of the transferor’s basis in the leased property would be allocated to this interest as a result the transferee corporation would have a carryover_basis in the transferred property and the transferor would have a substituted_basis in the preferred_stock however we do not support the application of this argument to the purported sec_351 transactions rather the arguments contained in the discussion of issue sec_1 and below should be used to determine the tax consequences of these transactions tl-n-2773-00 issue sec_4 through address alternative theories that would disallow p2’s claimed losses on such stock if company a’s claimed basis in its preferred_stock were correct finally issues through address procedural and penalty issues relevant to the examination of the partnerships in the tiered group issue a transaction that is entered into solely for the purpose of tax reduction and that has no economic or commercial objective to support it is a sham and is without effect for federal_income_tax purposes 64_tc_752 752_f2d_89 4th cir 435_us_561 when a transaction is treated as a sham the form of the transaction is disregarded and the proper tax treatment of the parties to the transaction is determined to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 31_tc_33 aff’d 270_f2d_294 3d cir acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs acm partnership supra in determining whether a transaction has economic_substance so as to be respected for tax purposes both the objective economic_substance of the transaction and the subjective business motivation must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir 81_tc_184 aff’d in part and rev’d in part 752_f2d_89 4th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite see also notice_95_53 1995_2_cb_334 all of the facts and circumstances surrounding the transactions must be considered no single factor will be determinative courts will respect the taxpayer’s characterization of the transactions if there is a bona_fide transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and not shaped solely by tax_avoidance features that have meaningless labels attached see 435_us_561 909_f2d_1360 9th cir recently the service was successful in showing that a series of prearranged transactions involving the purchase and sale of debt instruments in an attempt to shift accelerated installment_sale gain to a tax-neutral partner and manufacture a loss for another partner lacked economic_substance acm partnership v commissioner tcmemo_1997_115 aff’d in relevant part rev’d in part remanded 157_f3d_231 3d cir cert_denied u s lexis u s date in acm partnership the commissioner argued that the purchase and sale of debt instruments were prearranged and predetermined devoid of economic_substance and lacking in economic reality the court found that the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws the court also stated that the tax law requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction it held that the transaction lacked economic_substance and therefore that the taxpayer was not entitled to the claimed deductions the opinion demonstrates that the court will disregard a series of otherwise legitimate transactions where the commissioner is able to show that the facts when viewed as a whole have no economic_substance see also revrul_99_14 1999_13_irb_3 because lease-in lease-out transactions have no economic_substance a u s taxpayer could not take deductions for rent or interest_paid or incurred in connection with the transaction while the profit potential or economic risk relative to the expected tax_benefit necessary to meet the objective economic_substance test has not been quantified a reasonable prospect or possibility for profit is required see horn f 2d pincite n rice's toyota world inc t c pincite nominal or de tl-n-2773-00 minimis profit potential does not imbue a transaction with economic_substance 364_us_361 912_f2d_736 4th cir rev’g u s t c cch e d n c 103_tc_29 94_tc_738 84_tc_412 in the lease_stripping transactions described above there was no objective economic_substance or business_purpose for the sale and leasebacks the subsequent sale of the right to receive lease payments or the contribution of leasehold interests to the subsidiaries rather the sole purpose of the transactions was the creation of tax benefits because the lease_stripping transactions in which company a acquired the preferred_stock lacked economic_substance company a’s basis in the preferred_stock is limited to the value of the property company a contributed in exchange for that stock issue sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation for purposes of sec_351 control is defined as ownership of at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the transferee corporation sec_351 and sec_368 the transaction in which the transferee stock is received must be carefully analyzed to determine that it does in fact satisfy the technical requirements of sec_351 for example in each exchange involving company a a pre-existing transferee shareholder or shareholders must join with company a in order for the exchange to satisfy the control requirement of sec_351 thus close scrutiny should be given regarding the application of the provisions of sec_1_351-1 negating transfers by a previous owner of the transferee stock if the value of the new stock issued to that transferor is relatively small compared to the value of the old stock owned by that transferor and the primary purpose of the transfer by that transferor was to qualify other transferors for sec_351 treatment see also revproc_77_37 sec_3 1977_2_cb_568 in addition to satisfying the technical requirements of sec_351 a transfer must have a bona_fide business_purpose in order to qualify as a sec_351 exchange see revrul_55_36 1955_1_cb_340 see also 688_fsupp_1129 n d tex aff'd 865_f2d_644 5th cir and the cases cited therein determining whether a bona_fide non-tax business_purpose motivated at least in part the sec_351 transaction requires intensive factual development of the motives and intent of the parties as gleaned through their written communications tl-n-2773-00 contracts and agreements their expertise on tax matters in general as well as their conduct throughout the transaction the service and the various courts have distilled several factors that aid in determining whether a valid non-tax business_purpose is present in a purported sec_351 transaction these factors include whether the transfer achieved its stated business_purpose whether the transfer primarily benefitted the transferor or the transferee the amount of potential non-tax benefit to be realized by the parties whether the transferee corporation is a meaningless shell whether the transferee's existence is transitory whether the transferee corporation has any other assets of the type transferred the number of times the property was transferred both prior to and after the sec_351 transaction the amount of time each party held the property both prior to and after the sec_351 transaction whether there were any pre-arranged plans concerning future dispositions of the property and whether there were independent parties such as creditors that requested a specific structure for the transaction while the courts have consistently acknowledged the business_purpose requirement we are unaware of a case in which an exchange otherwise meeting the requirements of sec_351 was disqualified and rendered a taxable_exchange solely for lack of sufficient business_purpose nevertheless the service position is that there is a business_purpose requirement in sec_351 these cases present a particularly compelling case for a business_purpose argument and so we encourage the argument be made based on the facts submitted it does not appear that there was a purpose for the transactions apart from the creation of an asset the stock with a basis far in excess of its value in order to generate a substantial tax loss that is not a bona_fide business_purpose accordingly the transfers do not qualify as sec_351 exchanges the transactions are therefore taxable sec_1001 exchanges and under sec_1012 company a takes a cost_basis in the preferred_stock received ie a basis tl-n-2773-00 equal to the fair_market_value of the leasehold position transferred which might reasonably be argued to equal the fair_market_value of the preferred_stock received in the transaction the following suggestions relate to developing a business_purpose argument in general exam should confirm that any claimed business purposes were valid and in fact achieved and whether they could have been achieved by means other than the assumption or exchange some specific points to pursue include the following how did the issuance and sale of the preferred_stock implement the claimed business_purpose what is the history of each of the respective transferees in the lease_stripping transactions to date its former business whether it ever made a profit how is it supposed to make a profit how assuming the liabilities helped the transferee earn a profit etc in the transfers at issue here a significant factor would be whether there was any reasonable expectation at the time of the transfers of the leasehold positions to the respective transferees of there being sufficient residual_value in the rights transferred under the leases to justify the transaction on the basis of transferee profit or economic benefit motive issue if notwithstanding the above analysis the subject transfers are treated as sec_351 exchanges the basis in the stock received in each exchange is reduced by the amount of the liabilities assumed for the reasons set forth below a sec_357 and sec_358 sec_357 provides in relevant part that except as provided in sec_357 and c if the taxpayer ie the transferor receives property that would be permitted to be received under sec_351 without the recognition of gain if it were the sole consideration ie the stock of the transferee corporation and as part of the consideration another party to the exchange assumes a liability of the taxpayer then such assumption or acquisition shall not be treated as money or other_property and shall not prevent the exchange from being within the provisions of sec_351 sec_357 provides in relevant part that in the case of an exchange to which sec_351 applies if the sum of the amount of the liabilities assumed exceeds the total of the adjusted_basis of the property transferred pursuant to such exchange then such excess shall be considered as a gain from the sale_or_exchange of a capital_asset or of property which is not a capital_asset as the case may be tl-n-2773-00 sec_357 provides that if a taxpayer transfers in an exchange to which sec_351 applies a liability the payment of which either would give rise to a deduction or would be described in sec_736 then for purposes of sec_357 the amount of such liability shall be excluded in determining the amount of liabilities assumed sec_357 provides that sec_357 shall not apply to any liability to the extent that the incurrence of the liability resulted in the creation of or increase in the basis of any property sec_358 provides in relevant part that in the case of an exchange to which sec_351 applies the basis_of_property permitted to be received under such section without the recognition of gain_or_loss ie the stock of the transferee corporation shall be the same as that of the property exchanged decreased by the fair_market_value of any other_property received by the taxpayer the amount of money received by the taxpayer and the amount of loss to the taxpayer that was recognized on the exchange and increased by the amount that was treated as a dividend and the amount of gain to the taxpayer which was recognized on such exchange other than the dividend amount sec_358 provides that where as part of the consideration to the taxpayer another party to the exchange assumed a liability of the taxpayer such assumption shall for purposes of sec_358 be treated as money received by the taxpayer on the exchange sec_358 provides that sec_358 shall not apply to the amount of any liability excluded under sec_357 the taxpayer may argue that the leasehold obligations are contingent liabilities and therefore not liabilities within the scope of sec_357 and sec_358 the argument is based on the principle that the net effect of a taxable sale of assets in exchange in whole or in part for the buyer's assumption of a contingent_liability of the seller that has not produced a financial or tax_benefit to the seller before the asset sale is that the seller's net_income or loss with respect to the sale is not increased or reduced as a consequence of the buyer's assumption of such a contingent_liability of the seller jerred g blanchard jr and kenneth l hooker fixing the assumption of liability rules the wrong way and the right way tax note sec_933 sec_937 date consequently the argument goes in a tax-free sec_351 exchange such a contingent_liability should not be taken into account or is not a liability for purposes of sec_357 and sec_358 it also finds some support in the case law cited below and the legislative_history of sec_357 nevertheless we disagree with this position congress enacted sec_357 in response to several court cases that had developed different approaches to prevent the application of sec_357 to an tl-n-2773-00 assumption of a liability that had not produced a financial or tax_benefit for the transferor see 533_f2d_1114 9th cir rev'g in part and aff'g in part 61_tc_28 470_f2d_921 2d cir rev'g tcmemo_1971_262 reasoning that the term liability under sec_357 was meant to be limited to what might be called tax_liabilities ie liens in excess of tax costs 68_tc_223 reasoning that the term liability under sec_357 should be limited to those obligations which if transferred cause gain recognition under 331_us_1 and an obligation should not be treated as a liability to the extent that its payment would have been deductible if made by the transferor in contrast to the approaches developed by the courts congress stated that it was not defining or redefining the term liabilities for purposes of sec_357 or sec_357 in general and simply enacted sec_357 to exclude deductible liabilities from the sec_357 determination except liabilities that had generated or would generate a tax_benefit for the transferor further the senate_finance_committee report accompanying the revenue act of which enacted sec_357 states that the provision is not intended to affect the definition of the term liabilities for any other provision of the code including sec_357 and sec_357 s rep no 95th cong 2d sess vol c b while the legislative_history is in some ways unclear the argument that the very liabilities described by sec_357 are not liabilities or are not to be taken into account for purposes of sec_357 and sec_358 seems circular and would lead to the conclusion that sec_357 and sec_358 are superfluous in each of the transactions under consideration the assumption of the transferor’s obligation to pay rent on its leasehold position is an assumption that would if made the taxpayer also may argue that sec_358 enacted as of the community renewal tax relief act of p l although not applicable to its instant case because it is effective only for transfers on or after date indicates that congress did not view contingent liabilities as within the scope of sec_357 and sec_358 although there is an indication in the legislative_history that the present congress was concerned whether contingent liabilities are within the scope of sec_357 we do not believe that sec_358 or its legislative_history precludes the arguments described above it is well settled that the views of one congress as to the construction of a statute adopted many years before by another congress have ‘very little if any significance ' 392_us_157 see also 356_us_590 we recommend the national_office be consulted with respect to the merits of any argument raised by the taxpayer under sec_358 and its legislative_history if and when that occurs tl-n-2773-00 by a purchaser of the leasehold position be included in the seller’s amount_realized thus the assumption of this liability is within the scope of sec_357 and under sec_357 sec_358 and sec_358 the basis of the stock received must be reduced by the amount of the liability assumed b sec_357 the taxpayers will presumably take the position that the obligation to pay rent as part of the leasehold position is a liability described in sec_357 and that therefore the assumption of the liability does not reduce the stock basis by reason of sec_358 we disagree with this position congress enacted sec_357 to prevent the gain recognition that would result if the general_rule of sec_357 were applied to liabilities which if satisfied by the transferor in a sec_351 exchange would have given rise to a deductible expense or basis to the transferor the reason is that if the assumption were treated as a recognition event the transferor would recognize taxable_income without the corresponding tax_benefit upon satisfaction of the liability see 68_tc_223 sec_103 of the technical corrections act of p l 1980_1_cb_499 s rep no 1980_1_cb_517 sec_358 was enacted to preserve the transferor’s position in the stock basis preventing inappropriate gain on the disposition of the stock in the present cases the leasehold position has been stripped of substantially_all the right to use the property subject_to the lease or to receive income from the property under the circumstances the transferor cannot be considered to have transferred a trade_or_business accordingly revrul_95_74 1995_2_cb_36 does not apply to the transfers and under 153_f2d_323 8th cir the transferee’s payment of the rent obligation will be a capital_expenditure not a deductible expense with respect to the transferee corporation because the payment of the rent obligations will not be a deductible expense of the transferee corporation the deduction for the rental payments when made would accrue to the transferor where a transferor is entitled to a deduction upon the satisfaction of a transferred liability treating that liability as within the scope of sec_357 is inappropriate because it would distort the transferor’s income accordingly it is our position that in such a case the liability is not described in section sec_357 for purposes of sec_358 with the result that under sec_358 the transferor's basis in the transferee’s stock is reduced by the amount of the liabilities assumed however even if the liabilities are considered within the scope of sec_357 and sec_358 the basis in the transferee stock is reduced by the amount of the liabilities assumed by reason of sec_357 tl-n-2773-00 sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to the assumption described in sec_357 was a purpose to avoid federal_income_tax on the exchange or if not such a purpose was not a bona_fide business_purpose then such assumption shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange sec_357 provides that the burden is on the taxpayer to prove by the clear preponderance_of_the_evidence that such assumption is not to be treated as money received by the taxpayer the argument that the lease obligations are not sec_357 liabilities relies in large part upon the legal conclusion that the deductions that will arise from payment of the rental obligations remain with company a certainly under the facts presented there is a very strong argument under 153_f2d_323 8th cir that the respective transferees will not be entitled to claim any such deductions it follows that the transferor remains entitled to claim and will claim the deduction however we have found no legal authority directly on point for the latter conclusion possible theories considered have raised additional incongruities for example in substance the transferee is performing a bill paying service for company a with company a's funds from that perspective company a unquestionably retains the deduction this theory however arguably is inconsistent with an assumption of the liabilities by the transferee more specifically to the extent the leasehold position assumed by the transferee does not include a corresponding right to either use property or receive income from property transferred as part of the leasehold position the transaction in substance is treated as a qualifying sec_351 exchange of dollar_figure in return for transferee preferred_stock and the creation of an agency relationship whereby the transferee administers the payment of the liabilities with funds provided by company a while this argument has some potential it suggests that the liabilities were not in substance assumed by the transferee thus if this argument were made it would have to be made in the alternative to the primary arguments employing sec_351 sec_357 and sec_358 in determining the proper basis of the preferred_stock received from the transferee this alternative argument would of course apply only to the portion of the leasehold position assumed by the transferee that did not include a corresponding right to either use property or receive income from the transferred property c conclusion based on the facts presented it appears the principal purpose of the transferor company a with respect to each of the assumptions was simply to create an asset with a basis far in excess of its value viz the stock received by the tl-n-2773-00 transferor that could be sold to generate a substantial loss for tax purposes with no real economic cost to the party this is not a bona_fide business_purpose accordingly the liability assumptions in each of these cases are squarely within the scope of sec_357 and are to be treated as distributions of money to transferor on the exchange under sec_358 the transferee stock basis is reduced by the amount of the money deemed to be distributed issue the losses reported by p2 from its disposition of the preferred_stock may be challenged under the theory that the transactions resulting in the losses reported by p2 lacked economic_substance the contribution by company a of the preferred_stock in l and n to p1 and the subsequent sale of the first partnership_interest in p1 to gp under the put agreement were in substance a sale by company a of the preferred_stock to gp and a subsequent contribution by gp of the preferred_stock to p1 see supra issue for a discussion of the doctrine_of economic_substance company a was formed by individuals a b and c with the intent of acquiring interests in leased property and transferring those interests to other investors individuals a b and c formed company a with only dollar_figuren1 in capital although individuals a b and c agreed to pledge and contribute additional cash if it became necessary for company a to pay rent expenses the maximum amount_at_risk to individuals a b and c was nominal moreover individuals a b and c were never required to contribute additional capital individuals a b and c’s risk was further limited because the lease_stripping transactions were completed sequentially promoter negotiated on behalf of company a and individuals f and g who were principals in the tiered_structure and represented gp for the contribution of company a’s preferred_stock to p1 pursuant to the put options company a was entitled to sell the first partnership_interest to gp promoter received dollar_figuren4 per month for one year and was allowed to make an additional investment in gp in month of year while individuals a b and c were given the opportunity to invest in gp company a’s investment was transitory and lacked economic_substance moreover the put options effectively protected company a from any decrease in the value of the first partnership_interest during its contemplated period of ownership promoter an entity closely related to company a received fees and additional consideration for company a’s contribution of the preferred_stock to p1 individuals a b and c received the opportunity to individually continue their investment in p1 while gp claimed the purported losses resulting from the sale of the preferred_stock tl-n-2773-00 upon the exercise of company a’s put option gp purchased the first partnership_interest and purportedly consistent with sec_1_704-3 gp as the transferee- owner of the first partnership_interest was allocated the dollar_figuren11 of capital losses upon the sale of the preferred_stock although gp received an additional interest in p1 this interest had only a nominal effect on gp’s net economic position in p1 gp did not sustain an economic loss corresponding to the tax losses it reported and as a result the tax losses claimed by gp were not bona_fide the tax consequences of the transactions did not accurately reflect the economic consequences of the transactions company a’s contribution of the preferred_stock to p1 cannot avoid the result that the substance of the transactions was a sale by company a of the preferred_stock to gp the form of the transactions did not serve any useful non-tax purpose the only purpose for the sale of the first partnership_interest to gp was to reduce the taxable_income of gp and gp’s partners accordingly we conclude that the transactions resulting in the losses reported by p2 lacked economic_substance the contribution by company a of the preferred_stock to p1 and the subsequent sale of the first partnership_interest to gp under the put agreement were in substance a sale by company a of the preferred_stock to gp and a subsequent contribution by gp of the preferred_stock to p1 consequently gp p1 and p2 would have a cost_basis in the preferred_stock and in any partnership_interest acquired in exchange for the preferred_stock issue the service may apply sec_1_701-2 to challenge the losses reported by p2 sec_1_701-2 the partnership anti-abuse rule in pertinent part provides that subchapter_k is intended to permit taxpayers to conduct joint business including investment activities through a flexible economic arrangement without incurring an entity-level tax implicit in the intent of subchapter_k are the following requirements the partnership must be bona_fide and each partnership transaction or series of related transactions individually or collectively the transaction must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles and except as otherwise provided the tax consequences under subchapter_k to each partner of the partnership operations and of transactions between the partnership and the partner must accurately reflect the partners’ economic agreement and clearly reflect the partner’s income however certain provisions of subchapter_k and the regulations thereunder were adopted to promote administrative convenience and other policy objectives with the recognition that the application of those provisions to a transaction could in some tl-n-2773-00 circumstances produce tax results that do not properly reflect income thus the proper reflection of income requirement is treated as satisfied with respect to a transaction that satisfies requirement sec_1 and to the extent that the application of such a provision to the transaction and the ultimate tax results taking into account all the relevant facts and circumstances are clearly contemplated by the provision sec_1_701-2 provides that if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k thus even though the transaction may fall within the literal words of a particular statutory or regulatory provision the commissioner can determine based on the particular facts and circumstances that to achieve tax results that are consistent with the intent of subchapter_k the purported partnership should be disregarded in whole or in part and the partnership’s assets and activities should be considered in whole or in part to be owned and conducted respectively by one or more of its purported partners one or more of the purported partners of the partnership should not be treated as a partner the methods_of_accounting used by the partnership or a partner should be adjusted to reflect clearly the partnership’s or the partner’s income the partnership’s items of income gain loss deduction or credit should be reallocated or the claimed tax treatment should otherwise be adjusted or modified whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k is determined based on all of the facts and circumstances including a comparison of the purported business_purpose for a transaction and the claimed tax benefits resulting from the transaction sec_1_701-2 sec_1_701-2 lists various factors that may be considered in making the determination sec_1_701-2 example provides an example of a plan to duplicate losses through the absence of a sec_754 election through the use of a partnership that is not consistent with the intent of subchapter_k in example a wanted to sell land to b with a basis of dollar_figurex and a fair_market_value of dollar_figurex a and b devised a plan a principal purpose of which was to permit the duplication for a substantial period of time of the tax_benefit of a’s built-in_loss in the land a c and w formed a partnership prs a contributed the land and c and w each contributed dollar_figurex prs invested the dollar_figurex in an investment_asset in year at a time when the values of the partnership’s assets had not materially changed prs agreed with a to liquidate a’s interest in exchange for the investment_asset held by prs under sec_732 a’s basis in the asset was dollar_figurex a sold the investment_asset to x an unrelated party recognizing a dollar_figurex loss tl-n-2773-00 prs did not make an election under sec_754 accordingly prs’s basis in the land contributed by a remained at dollar_figurex prs sold the land to b for dollar_figurex its fair_market_value thus prs recognized a dollar_figurex loss that was allocated equally between c and w and they each reduced the bases in their partnership interests to dollar_figurex thus upon liquidation of prs or their interests therein each of c and w would recognize dollar_figurex of gain however prs’s continued existence defers recognition of that gain indefinitely in sec_1_701-2 example prs was used with a principal purpose of reducing substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k therefore in addition to possibly challenging the transaction under judicial principles or other statutory authorities such as the substance_over_form_doctrine or the disguised sale rules under sec_707 the commissioner can recast the transaction as appropriate under sec_1_701-2 compare sec_1_701-2 example in which the use of a partnership for which no election under sec_754 had been made is consistent with the intent of subchapter_k here company a’s contribution of the preferred_stock to p1 and the sale of company a’s interest in p1 to gp were part of a plan to duplicate losses through the absence of a sec_754 election company a contributed cash and its preferred_stock with an adjusted_basis of dollar_figuren9 and a fair_market_value of dollar_figuren10 to p1 in exchange for an interest in p1 pursuant to the put agreement company a sold the first partnership_interest to gp and presumably recognized a tax loss since neither p1 nor p2 made an election under sec_754 p2's adjusted_basis in the preferred_stock remained at dollar_figuren9 upon the sale of the preferred_stock p2 reported a loss of dollar_figuren11 which was allocated to gp through the tiered group gp used the losses to offset gains that were allocated to gp from p2's trading activities as in example the transactions here are subject_to recharacterization under sec_1_701-2 based on the following factors first any purported business_purpose for the transaction is insignificant in comparison to the tax benefits that would result if the transactions were respected for federal tax purposes see issue for a discussion concluding that the transactions resulting in the losses reported by p2 lacked economic_substance and were in substance a sale of the preferred_stock by company a to gp if the transactions were respected for federal tax purposes gp would be allocated dollar_figuren11 in capital losses resulting from transactions in which gp did not sustain a corresponding economic loss which gp would use to offset capital_gains resulting from the activities of p2 accordingly any purported business_purpose for the transactions is insignificant in comparison to the tax benefits that would result if the transactions were respected for federal tax purposes tl-n-2773-00 second the present_value of the partner’s aggregate federal tax_liability is substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly if company a and gp had conducted the activities directly rather than through p1 company a would have sold the preferred_stock directly to gp rather than contributing the preferred_stock to p1 upon the sale of the preferred_stock by gp company a would have recognized a tax loss gp would have taken a cost_basis in the preferred_stock equal to the fair_market_value of the preferred_stock upon the subsequent sale of the preferred_stock at fair_market_value gp would not have recognized the dollar_figuren11 of capital_loss which it claimed through the partnership conducting the activities through p1 allowed gp to claim the dollar_figuren11 in capital losses which it used to offset capital_gains from p2 that were allocated to company a through the tiered group because company a and gp conducted the activities through p1 gp’s aggregate federal tax_liability was substantially less than it would have been if company a and gp had dealt directly third the present_value of the partner’s aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction as discussed above the present_value of gp’s federal tax_liability was substantially less than would be the case if the transactions were integrated into a direct sale of company a’s preferred_stock to gp it was contemplated that company a whose first partnership_interest was necessary to allocate the purported built-in_loss in the preferred_stock to gp would hold the interest only until d4 when company a exercised a put option accordingly we conclude that the contribution by company a of the preferred_stock to p1 and the subsequent sale of the first partnership_interest to gp under the put agreement were in substance a sale by company a of the preferred_stock to gp and a subsequent contribution by gp of the preferred_stock to p1 consequently gp p1 and p2 would have a cost_basis in the preferred_stock and in any partnership_interest acquired in exchange for the preferred_stock issue sec_482 applies to the transactions a sec_482 -- generally sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between tl-n-2773-00 or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests as there is no common ownership among the participants to the transaction other than the tiered group and company a’s relatively small_partnership interest in p1 the primary question under sec_482 becomes whether company a and the tiered group are controlled by the same interests b legal standard for control the sec_482 regulation sec_2 define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 see also 1_bta_624 acq 1925_1_cb_2 c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 see 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 which contained language similar to sec_1_482-1 of the current regulation the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the regulations also state that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1 accord dhl corp v commissioner tcmemo_1998_ the applicable regulations are the current regulations which were finalized in t d 1994_2_cb_93 tl-n-2773-00 w hen the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled in determining whether the control requirement under the regulations is satisfied thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is a common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev’d in relevant part 453_f2d_1144 2nd cir cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co pincite we believe this burden is met by company a and the tiered group acting in concert to intentionally shift the loss on the preferred_stock from company a to p1 and gp in this vein it must be noted that notwithstanding any slight profit_motive the tiered group may have had to invest in the preferred_stock it is clear that the major impetus for acquiring the preferred_stock was to acquire the unrealized_loss accordingly a presumption of control arises since the loss on the preferred_stock had been arbitrarily shifted see sec_1_482-1 c legal standard for same interests if control is found to exist the service may allocate income and deductions among members of the controlled_group sec_1_482-1 a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however the theory that company a and the tiered group are controlled by the same interests a prerequisite for the application of sec_482 has not yet been decided in a similar case it is possible that a court will not find the requisite control since in fact company a and the tiered group were unrelated at the time the capital_loss was realized from the disposition of the preferred_stock none of the precedents relied on had unrelated parties but the acting in concert language of sec_1_482-1 is the primary authority which evolved from the case precedent tl-n-2773-00 sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie moving losses to a taxable entity 598_f2d_1375 5th cir citing h rept no 70th cong 1st sess c b part s rept no 70th cong 1st sess c b part see also h rept no and s rept no 67th cong 1st sess 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 in using the term same interests congress intended to include more than the same persons or the same individuals brittingham pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse pincite see also brittingham pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 appeal of rishell phonograph co pincite if the same interests’ was intended to mean only the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interest is identical to the definition of control and the presumption relating thereto in the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests will be met see hall v commissioner supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 -- whether or not ownership exists d control by the same interests in the transaction based on the facts as presented we believe the parties to the transactions likely acted pursuant to a common plan to shift the unrealized_loss on the preferred_stock from company a to the tiered group the facts show that the large unrealized_loss was the principal reason p1 acquired the preferred_stock although p1 and the tiered group also assured themselves that the preferred_stock would yield them an economic gain on their investment on a pretax basis tl-n-2773-00 first we note that p1 did not purchase the stock with cash as a normal investment rather they issued the first partnership_interest in order to take a carry over basis in the stock under sec_721 the first partnership_interest was also issued to a partner that economically needed to exercise a put option to sell the interest to the issuer’s related_party in order to repay financing it obtained to service preexisting debt therefore p1 issued the first partnership_interest to a party it knew would not be able to remain an investor due to its obligations to the issuer’s affiliate in this regard it is noteworthy that company a’s investment in p1 differed in the following significant ways from the normal investment in p1 which leads to the inference that company a was only permitted to invest in p1 in order for p1 to acquire the preferred_stock with its carryover_basis the subscription agreement for company a waived p1’s usual requirements for a partner to invest a minimum of dollar_figuren8 and for an investor to be a u_s_person the normal investors in p1 were in contrast company a’s financial statements which were provided to p1 reflect that company a’s total assets and the value of the preferred_stock contributed were significantly less than dollar_figuren8 similarly according to a letter written by a representative of the tiered group to company a company a’s three principals would only be allowed to invest in month of year or year in prs one of the investment vehicles which a minimum of dollar_figuren7 each up to a combined maximum of dollar_figuren8 lender lent company a funds to repay loans which were encumbering the preferred_stock generally the tiered group did not provide loans to its investors gp sold put options to company a so that company a could sell the first partnership_interest at the higher of its net asset value or the net asset value when it originally invested no put options were ever granted to other investors company a would not have had funds available to repay its loan to lender without exercising its put options in addition we note that company a’s acquisition of the preferred_stock and its contribution of the preferred_stock for the first partnership_interest indicates that it the facts do not state the net_worth of the investors in company a however two of the investors appear to be the third owner of company a was the wife of company a’s outside counsel tl-n-2773-00 was acting in concert or with a common goal or purpose together with the tiered group to shift its loss on the preferred_stock to gp had company a’s motive been to acquire a partnership_interest company a would merely have contributed the lease and treasury securities to the partnership for the first partnership_interest without going through the interim step of acquiring preferred_stock however since preferred_stock was necessary to p1 in order to allow company a to enter the partnership group company a’s actions indicate that they were acting in concert with the partnership group since they did not need to acquire preferred_stock to establish their tax basis lastly we note that in order for the partners of gp to enjoy the tax_benefit derived from p1 or its lower_tier_partnership p2 selling the preferred_stock at a huge loss gp had to acquire company a’s first partnership_interest since the loss is allocated to the contributor company a or the transferee of its interest sec_704 accordingly company a was apparently encouraged to sell the first partnership_interest through issuance of the put options and allowed to reinvest in p1 should it so desire furthermore since the first partnership_interest secured lender’s loan to company a and company a apparently did not have any other funds to repay the loan it was safe to assume that company a would be forced to sell the first partnership_interest to gp therefore based on the above considerations we believe it is clear that the parties to the transaction company a and the tiered group acted in a manner to shift the loss from company a which being owned by foreign persons could not use the loss in the united_states to gp which could benefit from the loss e sec_482's application to the transaction assuming the secretary has proven that the parties are controlled by the same interests he may distribute apportion or allocate deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses sec_482 generally the commissioner’s determinations under sec_482 must be sustained absent an abuse_of_discretion 88_tc_252 the taxpayer must meet a heavier than normal burden_of_proof and demonstrate that commissioner’s determinations are arbitrary capricious or unreasonable in order for the courts to set_aside the commissioner’s determinations id pursuant to his authority to make allocations under sec_482 if necessary to prevent the avoidance of tax or to clearly reflect income the commissioner may allocate to the transferor with respect to a nonrecognition_transaction the built in loss from a sale of property which had previously been transferred in a nonrecognition tl-n-2773-00 transaction sec_1_482-1 courts have sustained the commissioner’s reallocation of gain_or_loss on taxable dispositions to the transferor with respect to the previous nontaxable transfer of the property under sec_351 or sec_311 as then in effect when the sole or primary purpose of the transfer was to avoid taxation eg when the transferee was better able to use the loss absorb the capital_gain or use the deduction for charitable_contributions ruddick corp v united_states cl_ct u s t c p on remand from 643_f2d_168 ct_cl aff’d 732_f2d_168 fed cir commissioner’s reallocation of capital_gain to the subsidiary -transferor was sustained when a wholly owned subsidiary distributed appreciated stock to its parent in a tax free distribution under sec_311 as then in effect so that the parent could offset the capital_gain from the disposition of the stock with its net_operating_loss 556_f2d_889 8th cir commissioner’s reallocation of charitable_contribution_deduction to the wholly owned subsidiary was sustained when the subsidiary distributed the appreciated stock to the parent_corporation and the parent contributed the stock to a charitable_organization so that the parent_corporation could make use of the charitable deduction 137_f2d_600 3d cir sustaining commissioner’s reallocation of capital_loss to the parent_corporation when the parent_corporation contributed built in loss stock to its wholly owned subsidiary in a transaction tax free under the predecessor of current sec_351 so that ten months later upon sale of the stock the subsidiary can make use of the capital_loss deduction 67_tc_1022 in this regard it is particularly noteworthy that in southern bancorp v commissioner the commissioner’s allocation of gain to the distributing bank subsidiary was sustained notwithstanding that the court noted that the dividend had a business_purpose since the primary purpose for the dividend was tax_avoidance in southern bancorporation a bank under sec_581 distributed appreciated u s treasury notes as a dividend to its nonbank parent and a few days later the parent sold the notes and realized capital_gain had the subsidiary sold the treasury notes it would have realized ordinary gain although the court recognized that admittedly the payment of a dividend had a business_purpose to provide the parent_corporation with the funds necessary to carry on its business t c pincite the court sustained the commissioner’s reallocation since the subsidiary’s primary business_purpose for distributing the treasury notes as a dividend_in_kind was tax_avoidance id see also 643_f2d_747 ct_cl pincite stating that the tax_evasion prong of sec_482 was applied when a significant element of tax_avoidance existed and conversely that sec_482 should not be applied in nonrecognition transactions in which no tax_avoidance was present but see 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir pincite stating the tax_evasion prong of sec_482 as situations when the sole purpose of the nonrecognition transfer was for tax_avoidance 88_tc_252 same tl-n-2773-00 in the present case the tiered group may argue that it acquired the preferred_stock for a business_purpose ie as good investments the facts show that p2’s return on the preferred_stock was respectable rather than merely a nominal gain and arguably may be a reasonable investment for the tiered group irrelevant of the tax advantages although the preferred_stock only paid a dividend of between p1 and p2 annually depending on then extant interest rates plus a possibility of a small gain on the sale or redemption of the preferred_stock taxpayer may argue that the investment in the preferred_stock contained very little risk since the issuers of the preferred_stock were subsidiaries of healthy corporations we have not seen the issuing documents in reference to the preferred_stock and therefore do not know whether the parent corporations guaranteed_payment of the dividend or redemption of the stock accordingly we cannot evaluate the inherent risk in the investment based on the cases and principles cited taxpayer’s loss on the sale of the preferred_stock may be allocated to company a since the primary purpose for the transfer was tax_avoidance ie for gp and its partners to benefit from the loss on disposition of the preferred_stock rather than company a and its foreign partners who are persons not subject_to u s taxation issue notwithstanding that the investment may be a relatively low risk low return investment we argue that sec_482 may be invoked assuming that the control element is met since taxpayer’s primary purpose in acquiring the stock was to realize the built in capital_loss inherent in the stock we primarily base our position on 67_tc_1022 in which the court sustained the commissioner’s allocation notwithstanding that a business_purpose existed since the primary purpose for the transaction was the tax_avoidance purpose yet cases state that sec_482 may only be applied in the face of nonrecognition provisions when the sole purpose of the transaction was tax_avoidance or when there is a separation of revenue and expense which did not occur in this case see eg 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir pincite 88_tc_252 both eli lilly and co and g d searle are distinguishable from our situation in that both eli lilly and co and g d searle involve situations when taxpayers’ investments in puerto rico were encouraged by congress and the particular assets which were transferred in sec_351 transactions were not disposed of in addition the courts stated that substantial nontax business purposes existed for the transfers nevertheless the cases state that the tax_evasion prong of sec_482 which we apply in this case was applied only when the taxpayer’s sole purpose for the transaction was tax_avoidance accordingly it is possible that the court will not sustain the application of sec_482 in this situation tl-n-2773-00 a partnership proceeding is the appropriate forum for challenging the partnerships’ inside_basis in the preferred_stock the partners’ outside bases in their interests in the partnerships under audit and reallocation of the partnership losses under sec_482 sec_6221 mandates that partnership items shall be determined at the partnership level when partnership items flow from one partnership through an intermediate partnership to the ultimate taxpayer the partnership items must be determined in a tefra proceeding for the partnership generating the loss income or credit rather than in a proceeding for the intermediate partnership see 95_tc_243 sec_6231 defines a partnership_item as any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a to the extent that regulations prescribed by the secretary provide that such item is more appropriately determined at the partnership level than at the partner level partnership items include the partnership aggregate and each partner’s share items of income gain_or_loss and liabilities sec_301_6231_a_3_-1 they also include the amount and character of a contribution to the partnership including the basis to the partnership of contributed_property including necessary preliminary determinations such as the partner’s basis in the contributed_property sec_301_6231_a_3_-1 and -1 c finally partnership items include the accounting practices and the legal and factual determinations that underlie the determination of the amount timing and characterization of items of income credit gain loss deduction etc sec_301 a -l b a partner’s basis in his partnership_interest is an affected_item rather than a partnership_item 95_tc_1 thus it cannot be determined in a partnership proceeding id nevertheless a partner’s basis in his partnership_interest is usually comprised exclusively of partnership items including a partner’s contributions to and distributions from the partnership including changes in the partner’s share of liabilities and a partner’s share of income and losses sec_722 and sec_705 all of these partnership_item components of a partner’s basis in his partnership_interest can only be redetermined in a partnership proceeding thus to the extent that a legal or factual determination which affects basis is a partnership_item that issue must be determined in the partnership proceeding see 97_tc_278 gemini twin fund iii v commissioner tcmemo_1991_315 all tl-n-2773-00 issues determined will be res judicata6 for purposes of any subsequent partner level proceeding concerning the final_determination of a partner’s outside_basis in his partnership_interest dial usa v commissioner supra pincite to the extent that issues relating to basis are not partnership items they should be included in an affected_item statutory_notice_of_deficiency following completion of the relevant partnership proceeding see sec_301 a -l c iv purchase_price from an existing partner is not a partnership_item a partnerships’ basis in preferred_stock based on the above the service may redetermine the loss on the sale of the preferred_stock in the fpaa issued to p2 as part of this determination the fpaa should redetermine the partnership’s basis in the preferred_stock including necessary preliminary determinations such as company a’s and p1’s basis in the contributed_property sec_301_6231_a_3_-1 and -1 c the preliminary determinations of company a’s basis in the preferred_stock could include determinations of sham sec_351 computation issues the applicability of sec_351 and the theory that in substance company a first sold the preferred_stock to gp which then contributed the preferred_stock to p1 these same issues should also be determined in the fpaa issued to p1 for protective purposes as well as to determine any direct consequences of a basis_adjustment to p1 aside from the loss flowing from p2 b allocation issue the service may also reallocate the partnership losses as appropriate under sec_482 since the reallocation would ultimately be between two partners in p1 this allocation issue should be raised in the fpaa issued to p1 arguably the p2 fpaa can also make this allocation under sec_6223 company a and gp can both be treated as direct partners in p2 if information concerning their indirect interest in p2 is furnished to the service under sec_301_6223_c_-1t f the service can use information otherwise in its possession for this furnishing purpose in addition if p2 losses are in fact allocated to company a this would make it a partner in p2 for purposes of the p2 tefra proceeding under sec_6231 the term partner includes any person whose income_tax_liability is determined by taking partnership to the extent that no partnership proceeding precedes a partner level proceeding the parties will be bound by the reporting of the partnership items components of basis as these items are reflected on the partnership return and the partnership books_and_records see 110_tc_172 doe v commissioner u s t c big_number 10th cir tl-n-2773-00 items into account see also sec_6231 computational adjustment may be made against indirect partners thus this allocation issue should also be included in the fpaa to p2 for protective purposes in addition both company a and gp should be sent copies of the p2’s fpaa as if they were direct partners in p2 sec_6223 the court may determine however that it does not have jurisdiction over this allocation issue in either of the tefra proceedings in 95_tc_74 the court considered whether it had jurisdiction over a determination that william hang was the beneficial_owner of the stock of a tefra subchapter_s_corporation the shareholders of record were william's two minor children the court found that the issue of beneficial_ownership of the stock was more appropriately determined at the individual level and that it did not have jurisdiction over that issue in a tefra corporate level proceeding we disagree with the hang decision in any event the period for assessment has expired for gp so that an independent notice may not currently be issued to it nevertheless the allocation issue may be considered to be an affected_item that may be assessed within the period for assessing the partnership items of p1 or p2 see a setting forth the period for assessing both partnership items and affected items a notice asserting affected items may not be issued until completion of the partnership proceedings for p1 or p2 see gaf corp v commissioner 114_tc_533 thus if necessary this issue may be revisited following the completion of the tefra proceedings in summary all of the above adjustments must be included in the fpaa issued to p2 all of the same issues should be determined in the fpaa issued to p1 company a and gp should be sent copies of both sets of fpaas issue the service is not precluded from challenging these basis amounts if the partner who contributed preferred_stock in the year under examination acquired such stock in a year for which the applicable_period of limitations has or may have expired income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action 333_us_591 92_led_898 68_sct_715 thus absent the application of doctrines such as res_judicata valuation in a prior year is not binding on any prospective litigation for the current_year in issue id furthermore nothing in the tefra provisions indicates that the service is bound by reporting in an earlier year in a judicial proceeding for a subsequent year cf sec_6231 partner level judicial proceedings do not bar proceedings under tefra thus the service is not bound by reporting for prior tax years absent a tefra judicial proceeding for the prior years tl-n-2773-00 issue it is appropriate to raise specified penalties as part of the tefra partnership proceedings for year we have reviewed the portion of your request concerning the applicability of sec_6662 to the adjustments of partnership losses reported from the disposition of preferred_stock derived from the above lease_stripping transactions in addition to the arguments noted below in support of the request’s conclusion that assertion of the sec_6662 penalty is appropriate individual g an attorney and cpa was the director of taxes for gp and the tiered group in month of year individual g learned of the preferred_stock from promoter individual g claims to have relied on tax opinions rendered by q and r however individual g knew that the service had issued a notice stating that it intended to challenge lease_stripping transactions such as those from which the preferred_stock was derived further individual g knew that q had served as counsel on the underlying lease_stripping transactions moreover p2 has declined to disclose the tax opinions it received from q and r we agree that based on the current facts assertion of the sec_6662 accuracy-related_penalty is appropriate in this matter further we agree that facts exist to support the assertion of sec_6662 penalty based on the negligence disregard of rules and regulations substantial_understatement or substantial_valuation_misstatement components of sec_6662 regarding the negligence component your request notes p2 is subject_to the accuracy-related_penalty for negligence because among other things p2’ tax advisor failed to throughly investigate the bona_fide of the economic aspects of the lease_stripping transactions as additional support for assertion of the sec_6662 penalty it should be noted that p2 failed to show that it relied on the advice of a competent independent tax professional 904_f2d_1011 5th cir see also atkind v commissioner t c memo taxpayer’s reliance on the investment advice of the general_partner and corporate counsel of a partnership which was a tax sham designed to create spurious deductions was not reasonable and 92_tc_958 aff’d without published opinion 921_f2d_280 9th cir reliance on representations by insiders promoters or offering materials is an inadequate defense to negligence additionally it should be noted that p2 has not established that the overstated preferred_stock basis was incorrectly claimed as a result of advice provided by a competent independent tax professional see cordes finance corp v commissioner tcmemo_1997_162 taxpayer’s contention of tl-n-2773-00 reasonable_cause rejected because there was no evidence that errors on the taxpayer’s returns resulted from advice given by taxpayer’s cpa a gross_valuation_misstatement exists if the adjusted_basis or fair_market_value of property claimed on a return is percent or more of the amount determined to be the correct amount further if the claimed valuation is percent or more of the correct value the sec_6662 penalty rate i sec_40 percent rather than percent sec_6662 if it can be established that the transaction is a sham and should not be respected for tax purposes the correct basis of the preferred_stock will likely be zero or a nominal amount and the percent penalty rate will be applicable see gilman v commissioner tcmemo_1989_684 aff’d 933_f2d_143 2d cir cert_denied 502_us_1031 correct adjusted_basis was zero and higher overvaluation rate applied where the underlying transaction lacked economic_substance it should be noted that in determining the total amount of penalties imposed where at least two penalty rates may apply or where there is an adjustment with respect to which no penalty has been imposed the ordering rules of sec_1_6664-3 should be followed please call if you have any further questions associate chief_counsel passthroughs and special industries by ________________________ matthew lay assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries
